Citation Nr: 1826608	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral leg disability, to include a tibia and/or a fibula condition.

2. Entitlement to service connection for depression, to include as secondary to service-connected disability.  

3. Entitlement to an evaluation in excess of 10 percent for a right medial meniscectomy, status post-surgery with scars.

4. Entitlement to an evaluation in excess of 10 percent for a left medial meniscectomy, status post-surgery with scars.

5. Entitlement to service connection for a bilateral hip condition.

6. Entitlement to individual unemployability.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1978 in the United States Air Force.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. During the pendency of the appeal, jurisdiction has been transferred to the RO in St. Petersburg, Florida.

The issues of an increased evaluation in excess of 10 percent for a bilateral medial meniscectomy (knee) disability, service connection for a bilateral hip condition, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of a left or a right leg disability associated with the tibia or fibula.

2. The Veteran's depression is not related to his military service and is not etiologically related to or aggravated beyond its natural progression by his service connected bilateral knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disability, to include a tibia and/or a fibula condition have not been met. 38 U.S.C. 1101, 1110, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The criteria for service connection for depression, as secondary to a bilateral knee disability, have not been met. 38 U.S.C. §§ 1101, 1110, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral leg, to include tibia and fibula

No argument was presented by either the Veteran or his representative to support the claim for a bilateral leg disability.  

With respect to element (1), a current disability, the Veteran does not have a disability involving his tibia or fibula. The Veteran was afforded VA examinations for knee and lower leg conditions in May 2012 and March 2014. Both examiners reviewed the Veteran's medical history and provided range of motion testing of the Veteran's legs. While a bilateral knee disability was confirmed in both examinations, neither examiner found a disability associated with the Veteran's tibias or fibulas (i.e. shin splints, stress fractures, chronic exertional compartment syndrome). The Veteran's VA treatment records indicate that he complained of weakness in his legs; however, this was attributed to a diagnosis of multiple sclerosis, which involved other symptoms such as paresthesias of the right face and hemibody.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current manifestation of a disability involving the Veteran's tibia or fibula, service connection for the condition is not warranted. 38 U.S.C. § 1110 (West 2012); see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992).


Depression

The Veteran contends that his depression is proximately due to his service connected bilateral knee disability.

With respect to element (1), a current disability, the Veteran has a depression disability. The Veteran was afforded a VA examination in March 2014. The examiner confirmed a diagnosis of unspecified anxiety and unspecified depression.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran did not manifest with depression within service or within one year of separation from service. As such service connection on a direct basis is not warranted.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current depression is etiologically related to service or caused or aggravated by his service connected bilateral knee disability.

The Veteran underwent a mental health disability benefits questionnaire, which was performed by a private psychologist Dr. F via telephone. See December 2012 VA Examination. It was noted that the Veteran currently does not seek treatment for any mental health disabilities. The examiner diagnosed the Veteran with a mood disorder due to medical conditions, with major depressive features. He listed limited finances, unemployment, medical conditions, and social limitations as psychosocial and environmental problems. The following symptoms were endorsed: depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to perform activities of daily living, including maintenance of personal hygiene. He found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Dr. F opined that the pain and functional limitations imposed by his "health problems" have been unremitting, producing a clinically significant mental health problem which will require substantial treatment.

In March 2014, the Veteran was afforded a VA examination for his depression. The examiner conducted an in-person assessment of the Veteran. He found that the Veteran's occupational and social impairment was due to mild or transient symptoms based on symptoms of depressed mood, anxiety, and chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. The Veteran was appropriately groomed, maintained eye contact during the interview and spoke clearly and was easily understandable. His thought process was found to be coherent, logical, and goal directed, showing good judgment with no delusions or psychotic features. The examiner noted that the Veteran had low energy due to chronic obstructive pulmonary disease (COPD), multiple sclerosis (MS), and left shoulder arthritis. The Veteran's COPD requires him to use oxygen at night and he is unable to be physically active due to his medical conditions. The examiner opined that it is less likely than not that the Veteran's depression was caused or aggravated by the Veteran's bilateral knee disability. Her rationale noted that during the examination, the Veteran denied that his knee issues cause him any concern. Rather, he discussed how his COPD, MS, and poor health caused him to become fatigued easily.

The Board affords far more weight to the Veteran's statements made in the course of treatment, or lack thereof, for depression than those made in support of his claim for compensation. See AZ v. Shinseki, supra. See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology). The Veteran has been service connected for his knees since August 1978; yet, he did not seek treatment for depression until he asked Dr. F to complete a DBQ over the telephone to support his disability claim.

The Board notes that the endorsement of "occupational and social impairment with deficiencies in most areas" by Dr. F correlates with an evaluation of 70 percent for mental disorders under 38 C.F.R. §4.130. An evaluation of 70 percent disabling considers symptoms such as suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression affecting the ability to function independently, and impaired impulse control. The record does not indicate that the Veteran's neuropsychiatric symptomatology correlates to the assessment provided by Dr. F.

Expert testimony may be received from a suitably qualified expert when (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable principles and methods and (3) the expert witness has applied the principles and methods reliably to the facts of the case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board affords limited probative weight to Dr. F's opinion as it did not specify which of the Veteran's "medical problems" cause his mental health problems. Further, he did not evaluate the Veteran in-person, limiting observational assessment of key neuropsychiatric indicators such as personal hygiene, eye contact, and social interaction.

Conversely, the Board finds the March 2014 VA examiner's opinion highly probative. She found symptoms of depression and anxiety; however, she assessed the Veteran's severity of symptoms as transient and mild. The Veteran was able to interact appropriately, showed normal cognitive thought processes. Further, the March 2014 examiner noted that the Veteran's non-service connected medical conditions, including COPD and MS as per the Veteran's report, were the proximate cause of his depression and anxiety as were his limited finances. As per 38 C.F.R. §3.310(b), VA will not concede aggravation of a non-service disability unless the baseline level of severity of the disease or injury is established by medical evidence created before the onset of aggravation. There is no indication that the Veteran's depression was aggravated beyond its natural progression by his bilateral knee condition. The Board finds that service connection for depression is not warranted as it is less likely than not related to the Veteran's service, is not proximately due to or aggravated by his bilateral knee condition.




ORDER

Service connection for a bilateral leg disability, to include a tibia and/or a fibula condition is denied.

Service connection for depression is denied.


REMAND

Increased evaluation, in excess of 10 percent for bilateral medial meniscectomy, status post-surgery with scars

The Veteran is service connected for a bilateral medial meniscectomy disability and assessed as 10 percent disability rating effective August 1978. He is claiming that his disability rating for does not accurately reflect the severity and worsening of his symptoms.

In March 2014, the Veteran was afforded a VA examination for his bilateral knee disability. The Board finds that the examination was inadequate because the examiner stated that he could not comment upon the additional limitation of motion cause during flare ups without explaining why such opinion could not be given. Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (If a veteran experiences flare-ups for a musculoskeletal disability and the examination is not conducted during a flare up, an examiner cannot opine that he cannot reach a conclusion regarding the reduced range of motion during a flare up without resort to mere speculation without explaining why he cannot form an opinion). The Board notes that the physical examination is satisfactory; however, an addendum opinion is necessary in order to properly address the quality of the Veteran's flare-ups and their effect, if any, on his functional ability.

Service connection for a bilateral hip condition

The Veteran contends that he suffers from a bilateral hip disability which is proximately due to his service connected bilateral knee disability. His VA treatment records indicate that he presented with hip pain while walking. See February 2013 CAPRI. Further, his treatment records reveal he was diagnosed with left hip bursitis.

In disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but; (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i) (2017). The Veteran has not been afforded a VA examination for his reported hip symptoms. The Board requires an etiology VA examination with a medical opinion as to whether the Veteran's current hip symptoms are related to service or proximately due to his service connected bilateral knee disability.

TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues of increased disability ratings for bilateral medial meniscectomy and service connection for a bilateral hip condition. A hypothetical grant of the higher disability ratings or service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage. The disabilities that the Veteran contends makes him unable to secure substantially gainful employment are his bilateral knee disability. See Parker v. Brown, 7 Vet. App. 116 (1004); Harris v. Derwinski, 1 Vet. App. at 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration. See Harris at 183 (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).

Social Security Administration (SSA) records

The record indicates that the Veteran retired from work due to his medical ailments. He reported that he receives disability benefits from the SSA; however, the records associated with the claim are not part of his case file. As his "medical conditions" have been found to contribute to his depression, the Board requires these records in order to adjudicate the claim.

Accordingly, the issues of service connection for a bilateral hip disability, increased evaluation for medial meniscectomy, status post-surgery with scars, and entitlement to a TDIU are REMANDED for the following actions:

1. Schedule the Veteran for a VA examination of his hips to evaluate his complaints of bilateral hip pain and his diagnosis of left hip bursitis.

a. The examiner should determine if the Veteran has a diagnosis of a current hip disability.

b. The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that, if a current hip disability is confirmed, whether the hip disability is etiologically related to active service.

c. The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that, if a hip disability is confirmed, whether the hip disability was (1) proximately due to, (2) aggravated by, or the result of the Veteran's service-connected bilateral knee disability.

2. Provide an addendum opinion on the nature and severity of his service-connected bilateral knee disability, to include any functional limitation resulting from flare-ups. 

a. The opinion should fully discuss impairment resulting from the Veteran's bilateral knee flare-ups, to include their frequency, duration, characteristics, severity, and/or any associated functional loss. The examiner should consider all available information, including the history provided by the Veteran, in making this assessment. If the examiner is unable to provide the requested information, he must state why this is the case.

b. Comment upon the effects of the Veteran's service-connected disabilities, as well as those on appeal, and their effect on his functional ability, to include his employment capabilities.

c. If the examiner is unable to provide an addendum opinion without performing a physical examination of the Veteran, a new examination should be scheduled to assess the nature and severity of the Veteran's bilateral knee condition and to assess his functional ability, to include his employment capabilities, in accordance with the above instructions.

3. Obtain Social Security Administration records related to the Veteran's disability claim(s).

4. Following completion of the above, readjudicate the Veteran's claims for service connection for a bilateral hip disability; increased evaluation, in excess of 10 percent, for a bilateral knee disability; and TDIU. If any claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


